Exhibit 10.1
USEC INC.
EXECUTIVE SEVERANCE PLAN

 



--------------------------------------------------------------------------------



 



USEC INC.
EXECUTIVE SEVERANCE PLAN
Effective July 31, 2008
ARTICLE 1
ESTABLISHMENT, PURPOSE AND INTENT
     1.1 Establishment, Purpose and Intent. USEC Inc., a Delaware corporation
with its principal place of business in Bethesda, Maryland hereby establishes
this USEC Inc. Executive Severance Plan (“Plan”), effective as of July 31, 2008
(the “Effective Date”). The Plan is intended to protect key executive employees
of USEC Inc. and its subsidiaries and affiliates (individually and collectively,
the “Company”) against an involuntary loss of employment so as to attract and
retain such employees, and motivate them to enhance the value of the Company.
The Plan is intended to be an unfunded welfare plan subject to the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”); or to the extent
it is a pension plan subject to ERISA, an unfunded pension plan maintained
primarily for the purpose of providing deferred compensation to a select group
of management or highly compensated employees. Words and phrases used with
initial capitals in the Plan and not otherwise defined in the Plan have the
meanings defined for them in Article 7.
ARTICLE 2
ELIGIBILITY AND PARTICIPATION
     2.1 Participation. Each Executive shall become a Participant upon the later
of the Effective Date or the date he or she becomes an Executive.
     2.2 Termination of Participation. A Participant’s participation in the Plan
shall automatically terminate, without notice to or consent of the Participant,
upon termination of the Participant’s employment with the Company for any reason
(including but not limited to death or disability) that is not an Eligible
Separation from Service (as defined in Section 3.1).
ARTICLE 3
SEVERANCE BENEFITS
     3.1 Eligible Separation from Service. Each Participant shall be entitled to
severance and other benefits under the Plan in the amount set forth in
Sections 3.2 and 3.3 below (“Severance Benefits”) if the Participant incurs an
Eligible Separation from Service. Entitlement to Severance Benefits is subject
to the Participant’s compliance with Sections 3.6 and 3.7 of the Plan and the
other terms and conditions of the Plan, and subject to the execution and
delivery of a valid and unrevoked Waiver and Release Agreement as required by
Section 3.5 and to the other conditions set forth below. For this purpose an
“Eligible Separation from Service” is a Separation from Service by reason of a
termination of the Participant’s employment by the Company for any reason other
than death, disability, or Cause, but shall not include a Separation from
Service that entitles the Participant to benefits under an individual change in
control agreement.

1



--------------------------------------------------------------------------------



 



No Severance Benefits shall be payable in respect of a Separation from Service
that is not an Eligible Separation from Service. For avoidance of doubt, none of
the following shall be an Eligible Separation from Service: (i) termination of
the Participant’s employment upon death or disability, (ii) termination of the
Participant’s employment by the Company for Cause, or (iii) any voluntary
resignation, including retirement.
     3.2 Amount of Severance Pay.
     (a) The amount of severance pay (“Severance Pay”) to which the Participant
is entitled under the Plan shall be the sum of the amount described in (i) and
the amount described in (ii), reduced by the amount described in (iii):
     (i) the Participant’s Final Eligible Compensation;
     (ii) the Participant’s Prorated Performance Bonus;
     (iii) the sum of (A) severance or similar payments made pursuant to any
Federal, state or local law, including but not limited to payments under the
Federal Worker Adjustment and Retraining Notification Act (WARN), and (B) any
termination or severance payments under any other termination or severance
plans, policies or programs of the Company that the Participant receives
notwithstanding Section 3.2(b) below.
     (b) There shall be no duplication of severance benefits in any manner.
Severance Pay under this Plan shall be in lieu of any termination or severance
payments to which the Participant may be entitled under any other termination or
severance plans, policies or programs of the Company. No Participant shall be
entitled to Severance Pay hereunder for more than one position with the Company.
     3.3 Other Benefits.
     (a) A Participant entitled to Severance Pay pursuant to Section 3.2 shall
be entitled to continue during the one-year period following termination (the
“Severance Period”) the following additional benefits:
     (i) continued participation for him or her (and for his or her eligible
dependents) in the Company’s medical, dental and life insurance benefit plans on
the same basis as applies to active employees from time to time, except at no
cost to the Participant; provided that this coverage shall terminate prior to
the end of the Severance Period when the Participant (or his or her eligible
dependents, as applicable) becomes eligible for medical, dental and life
insurance benefit plan coverage, respectively (whether or not comparable to
plans of the Company), from any successor employer; and
     (ii) continued eligibility for participation in the USEC Employee
Assistance Plan during the Severance Period.

2



--------------------------------------------------------------------------------



 



Neither the Participant nor his or her dependents shall be eligible for
continued participation in any disability income plan, travel accident insurance
plan or tax-qualified retirement plan. Nothing herein shall be deemed to
restrict the right of the Company to amend or terminate any plan in a manner
generally applicable to active employees.
     (b) The continuation of group health coverage during the Severance Period
shall be applied toward the Company’s obligation to make continuation coverage
available under Section 601 et seq. of ERISA (“COBRA”), and the Participant and
the Participant’s eligible dependents shall be entitled to maintain such COBRA
coverage, at their expense, for the balance of the period required by COBRA, if
any, following such continuation of coverage.
     (c) Eligible Participants shall be entitled to reimbursement for
outplacement assistance services through an outplacement provider retained by
the Company or an outplacement provider selected by the Participant, for a
period not to exceed six months after termination of employment, provided the
cost shall not exceed $15,000 and in no event will the Company provide cash in
lieu of outplacement assistance services.
     3.4 Payment. Subject to Section 3.5 below, the Participant’s Prorated
Performance Bonus, if any, shall be payable in a lump sum after the end of the
performance period at such time as bonuses under the Annual Incentive Program
are paid to other executives of the Company but in any event no later than
March 15th of the following calendar year. Subject to Section 3.5 below, all
other Severance Pay shall be payable in a lump sum as soon as practicable after
the Eligible Separation from Service. Notwithstanding the preceding sentences,
in the event Severance Pay or any other payment or distribution of a benefit
under this Plan is deferred compensation subject to additional taxes or
penalties under Section 409A of the Code if paid on or commencing on the date
specified in this Plan, because the Participant is a Specified Employee within
the meaning of the Section 409A regulations, such payment or distribution shall
not be made or commence prior to the earliest date on which Section 409A permits
such payment or commencement without additional taxes or penalties under
Section 409A. In the event payment is deferred under the preceding sentence, any
amount that would have been paid prior to the deferred payment date but for
Section 409A shall be paid in a single lump sum on such earliest payment date,
without interest.
     3.5 Waiver and Release. In order to receive benefits under the Plan, a
Participant must execute and deliver to the Company a valid Waiver and Release
Agreement in a form tendered by the Company, which shall be substantially in the
form of the Waiver and Release Agreement attached hereto as Exhibit A, with any
changes thereto approved by the Company’s General Counsel (or in the case of the
General Counsel, the Chief Executive Officer) prior to execution. No benefits
shall be paid under the Plan until the Participant has executed his or her
Waiver and Release Agreement within the time period specified by the Company in
the Waiver and Release Agreement (which shall not be more than 45 days after
such agreement is tendered to the Participant unless otherwise required by law),
and the period within which a Participant may revoke his or her Waiver and
Release Agreement has expired without revocation. A Participant may revoke his
or her signed Waiver and Release Agreement within seven (7) days (or such other
period provided by law) after his or her signing the Waiver and Release
Agreement. Any such revocation must be made in writing and must be received by
the Company within such seven (7) day (or such other) period. A Participant who
does not timely submit a signed Waiver and Release Agreement to the Company
shall not be eligible to receive

3



--------------------------------------------------------------------------------



 



any Severance Benefits under the Plan. A Participant who timely revokes his or
her Waiver and Release Agreement shall not be eligible to receive any Severance
Benefits under the Plan. Notwithstanding the foregoing, if the expiration of the
revocation period described above could occur in a calendar year later than the
calendar year in which the Waiver and Release Agreement is tendered to the
Participant for execution, then in no event will benefits under the Plan that
are conditioned upon the effectiveness of the Waiver and Release Agreement be
paid prior to the beginning of such later calendar year.
     3.6 Restrictive Covenants. As a condition of participation in this Plan
each Participant agrees as follows:
     (a) Confidentiality. The Participant shall hold in a fiduciary capacity for
the benefit of the Company all secret, proprietary, or confidential materials,
knowledge, data or any other information relating to the Company and its
business (“Confidential Information”), which shall have been obtained by the
Participant during the Participant’s employment by the Company and that shall
not have been or now or hereafter have become public knowledge (other than by
acts by the Participant or representatives of the Participant in violation of
this Section 3.6). While employed by the Company and (a) for a period of five
years thereafter with respect to Confidential Information that does not include
trade secrets, and (b) any time thereafter with respect to Confidential
Information that does include trade secrets, the Participant shall not, without
the prior written consent of the Company or as may otherwise be required by law
or legal process, communicate or divulge any Confidential Information to anyone
other than the Company and those designated by it.
     (b) Non-Competition and Non-Solicitation. The Participant shall not, at any
time while employed by the Company and during the one-year period after the
Participant’s termination of employment (the “Restriction Period”), (i) engage
or become interested as an owner (other than as an owner of less than five
percent (5%) of the stock of a publicly owned company), stockholder, partner,
director, officer, employee (in an executive capacity), consultant or otherwise
in any business that is competitive with any business conducted by the Company
during the term of this Plan or as of the date of termination of employment, as
applicable, or (ii) recruit, solicit for employment, hire or engage any employee
or consultant of the Company or any person who was an employee or consultant of
the Company within two (2) years prior to the date of termination. The
Participant acknowledges that these provisions are necessary for the Company’s
protection and are not unreasonable, since he or she would be able to obtain
employment with companies whose businesses are not competitive with the Company
and would be able to recruit and hire personnel other than employees of the
Company. The duration and the scope of these restrictions on the Participant’s
activities are divisible, so that if any provision of this paragraph is held or
deemed to be invalid, that provision shall be automatically modified to the
extent necessary to make it valid.
     (c) Non-Disparagement. The Participant agrees that, subject to
Section 3.6(d) below, he or she will not, nor will he or she cause or assist any
other person to, make any statement to a third party or take any action which is
intended to or would reasonably have the effect of disparaging or harming the
Company or the business reputation of the Company’s present or former officers,
directors, employees, or agents.

4



--------------------------------------------------------------------------------



 



     (d) Nuclear, Workplace, Public Safety and Sarbanes-Oxley Concerns. The
Participant understands and acknowledges that nothing in the Plan prohibits,
penalizes, or otherwise discourages the Participant from reporting, providing
testimony regarding, or otherwise communicating any nuclear safety concern,
workplace safety concern, public safety concern, or concern of any sort, to the
U.S. Nuclear Regulatory Commission, the U.S. Department of Labor, or any federal
or state government agency. The Participant further understands and acknowledges
that nothing in this Plan conditions or restricts the Participant’s
communication with, or full cooperation in proceedings or investigations by, any
federal or state agency. The Participant also understands and acknowledges that
nothing in this Plan shall be construed to prohibit him or her from engaging in
any activity protected by the Sarbanes-Oxley Act, 18 U.S.C. Section 1514A or
Section 211 of the Energy Reorganization Act of 1974, as amended.
     (e) No Effect on Other Restrictive Covenants. The provisions of this
Section 3.6 shall not affect any restrictive covenants relating to
confidentiality, non-competition, non-solicitation, non-disparagement or other
matters contained in any individual change in control agreement, employment
agreement or other agreement between the Participant and the Company, which
restrictive covenants shall remain in full force and effect in accordance with
their terms and may be for a period of time that exceeds the Restriction Period.
     3.7 Return of Consideration.
     (a) If at any time a Participant breaches any provision of Section 3.6 or
Section 3.10, then: (i) the Company shall cease to provide any further Severance
Pay or other benefits under Section 3.2 or Section 3.3 (other than pursuant to
COBRA) and the Participant shall repay to the Company all Severance Pay and
other benefits previously received under Section 3.2 or Section 3.3; (ii) all
unexercised Company stock options under any Designated Plan (as defined below)
whether or not otherwise vested shall cease to be exercisable and shall
immediately terminate; (iii) the Participant shall forfeit any outstanding
restricted stock or other outstanding equity award made under any Designated
Plan and not otherwise vested on the date of breach; and (iv) the Participant
shall pay to the Company (A) for each share of common stock of the Company
(“Common Share”) acquired on exercise of an option under a Designated Plan
within the 24 months prior to such breach, the excess of the greater of the fair
market value of a Common Share (I) on the date of exercise or (II) on the date
of such payment to the Company, over the exercise price paid for such Common
Share, and (B) for each share of restricted stock that became vested under any
Designated Plan within the 24 months prior to such breach, the greater of the
fair market value of a Common Share (I) on the date of vesting, or (II) on the
date of such payment to the Company. Any amount to be repaid pursuant to this
Section 3.7 shall be held by the Participant in constructive trust for the
benefit of the Company and shall be paid by the Participant to the Company with
interest at the prime rate (as published in The Wall Street Journal) as of the
date of breach plus two (2) percentage points; or, if less, then the maximum
interest rate permitted by law, upon written notice from the Committee, within
10 days of such notice.
     (b) The amount to be repaid pursuant to this Section 3.7 shall be
determined on a gross basis, without reduction for any taxes incurred. The
Company shall have the right to offset such amount against any amounts otherwise
owed to the Participant by the Company (whether as wages, vacation pay, or
pursuant to any benefit plan or other compensatory arrangement).

5



--------------------------------------------------------------------------------



 



     (c) For purposes of this Section 3.7, a “Designated Plan” is the Equity
Incentive Plan and each other equity compensation or long-term incentive
compensation plan, deferred compensation plan, or supplemental retirement plan,
of the Company.
     (d) The provisions of this Section 3.7 shall apply to awards described in
clauses (i), (ii), (iii), and (iv) of Section 3.7(a) earned or made after the
date the Executive becomes a Participant in this Plan.
     3.8 Equitable Relief and Other Remedies. As a condition of participation in
this Plan:
     (a) The Participant acknowledges that each of the provisions of Section 3.6
and 3.7 of the Plan are reasonable and necessary to preserve the legitimate
business interests of the Company, its present and potential business activities
and the economic benefits derived therefrom; that they will not prevent him or
her from earning a livelihood in the Participant’s chosen business and are not
an undue restraint on the trade of the Participant, or any of the public
interests which may be involved.
     (b) The Participant agrees that beyond the amounts otherwise to be provided
under this Plan, the Company will be damaged by a violation of the terms of this
Plan and the amount of such damage may be difficult to measure. The Participant
agrees that if the Participant commits or threatens to commit a breach of any of
the covenants and agreements contained in Sections 3.6 or 3.10, then the Company
shall have the right to seek and obtain all appropriate injunctive and other
equitable remedies, without posting bond therefor, except as required by law, in
addition to any other rights and remedies that may be available at law or under
this Plan, it being acknowledged and agreed that any such breach would cause
irreparable injury to the Company and that money damages would not provide an
adequate remedy.
     (c) The parties agree that the covenants contained herein are severable. If
an arbitrator or court shall hold that the duration, scope, area or activity
restrictions stated herein are unreasonable under circumstances then existing,
the parties agree that the maximum duration, scope, area or activity
restrictions reasonable and enforceable under such circumstances shall be
substituted for the stated duration, scope, area or activity restrictions to the
maximum extent permitted by law. The parties further agree that the Company’s
rights under Section 3.7 should be enforced to the fullest extent permitted by
law irrespective of whether the Company seeks equitable relief in addition to
relief provided therein or if the arbitrator or court deems equitable relief to
be inappropriate.
     3.9 Survival of Provisions. The obligations contained in Sections 3.6, 3.7,
3.8 and Section 3.10 below shall survive the Participant’s employment with the
Company and shall be fully enforceable thereafter.
     3.10 Cooperation. Upon the receipt of reasonable notice from the Company
(including from outside counsel to the Company), the Participant agrees that
while employed by the Company and for two years (or, if longer, for so long as
any claim referred to in this Section remains pending) after the termination of
Participant’s employment for any reason, the

6



--------------------------------------------------------------------------------



 



Participant will respond and provide information with regard to matters in which
the Participant has knowledge as a result of the Participant’s employment with
the Company, and will provide reasonable assistance to the Company and its
representatives in defense of any claims that may be made against the Company,
and will assist the Company in the prosecution of any claims that may be made by
the Company to the extent that such claims may relate to the period of the
Participant’s employment with the Company (or any predecessor); provided, that
with respect to periods after the termination of the Participant’s employment,
the Company shall reimburse the Participant for any out-of-pocket expenses
incurred in providing such assistance and if the Participant is required to
provide more than ten (10) hours of assistance per week after his or her
termination of employment then the Company shall pay the Participant a
reasonable amount of money for his or her services at a rate agreed to between
the Company and the Participant; and provided further that after the
Participant’s termination of employment with the Company such assistance shall
not unreasonably interfere with the Participant’s business or personal
obligations. The Participant agrees to promptly inform the Company if the
Participant becomes aware of any lawsuits involving such claims that may be
filed or threatened against the Company. Subject to Section 3.6(d), the
Participant also agrees to promptly inform the Company (to the extent the
Participant is legally permitted to do so) if the Participant is asked to assist
in any investigation of the Company (or its actions), regardless of whether a
lawsuit or other proceeding has then been filed against the Company with respect
to such investigation, and shall not do so unless legally required.
ARTICLE 4
CLAIMS
     4.1 Competition Determinations. Any Participant may apply to the Committee
for written confirmation that specified activities proposed to be undertaken by
the Participant will not violate Section 3.6 of the Plan. The Committee shall
confirm or deny in writing that specified activities proposed to be undertaken
by the Participant will not violate Section 3.6 of the Plan within 21 days of
receipt of any such application unless the Committee determines that it has
insufficient facts on which to make that determination, in which event the
Committee shall advise the Participant of information necessary for the
Committee to make such determination. Any confirmation that specified activities
to be undertaken by the Participant will not violate Section 3.6 of the Plan
shall be binding on the Company provided that all material facts have been
disclosed to the Committee and there is no change in the material facts.
     4.2 Claims Procedure. If any Participant has (a) a claim for compensation
or benefits which are not being paid under the Plan, (b) another claim for
benefits under the Plan, (c) a claim for clarification of his or her rights
under the Plan (to the extent not provided for in Section 4.1), then the
Participant (or his or her designee) (a “Claimant”) may file with the Committee
a written claim setting forth the amount and nature of the claim, supporting
facts, and the Claimant’s address. A claim shall be filed within six (6) months
of (i) the date on which the claim first arises or (ii) if later, the earliest
date on which the Participant knows or should know of the facts giving rise to a
claim. The Committee shall notify each Claimant of its decision in writing by
registered or certified mail within 90 days after its receipt of a claim, unless
otherwise agreed by the Claimant. In special circumstances the Committee may
extend for a further 90 days the deadline for its decision, provided the
Committee notifies the Claimant of the need for the extension within 90 days
after its receipt of a claim. If a claim is denied, the written notice of

7



--------------------------------------------------------------------------------



 



denial shall set forth the reasons for such denial, refer to pertinent
provisions of the Plan on which the denial is based, describe any additional
material or information necessary for the Claimant to realize the claim, and
explain the claim review procedure under the Plan.
     4.3 Claims Review Procedure. A Claimant whose claim has been denied or such
Claimant’s duly authorized representative may file, within 60 days after notice
of such denial is received by the Claimant, a written request for review of such
claim by the Committee. If a request is so filed, the Committee shall review the
claim and notify the Claimant in writing of its decision within 60 days after
receipt of such request, unless otherwise agreed by the Claimant. In special
circumstances, the Committee may extend for up to 60 additional days the
deadline for its decision, provided the Committee notifies the Claimant of the
need for the extension within 60 days after its receipt of the request for
review. The notice of the final decision of the Committee shall include the
reasons for its decision and specific references to the Plan on which the
decision is based. The decision of the Committee shall be final and binding on
all parties in accordance with but subject to Section 4.4(a) below.
     4.4 Arbitration.
     (a) In the event of any dispute arising out of or relating to this Plan,
the determinations of fact and the construction of this Plan or any other
determination by the Committee in its sole and absolute discretion pursuant to
Section 5.3 of the Plan shall be final and binding on all persons and may not be
overturned in any arbitration or any other proceeding unless the party
challenging the Committee’s determination can demonstrate by clear and
convincing evidence that a determination of fact is clearly erroneous or any
other determination by the Committee is arbitrary and capricious.
     (b) Any dispute arising out of or relating to this Plan shall first be
presented to the Committee pursuant to the claims procedure set forth in
Section 4.2 of the Plan and the claims review procedure of Section 4.3 of the
Plan within the times therein provided. In the event of any failure timely to
use and exhaust such claims procedure and the claims review procedures, the
decision of the Committee on any matter respecting the Plan shall be final and
binding and may not be challenged by further arbitration, or any other
proceeding.
     (c) Any dispute arising out of or relating to this Plan which has not been
resolved as provided in Section 4.4(b) shall be finally resolved by arbitration
in accordance with the CPR Rules for Non-Administered Arbitration then currently
in effect, by a sole arbitrator. The Company shall be initially responsible for
the payment of any filing fee and advance in costs required by CPR or the
arbitrator, provided, however, if the Participant initiates the claim, the
Participant will contribute an amount not to exceed $250.00 for these purposes.
During the arbitration, each party shall pay for its own costs and attorneys
fees, if any. Attorneys fees and costs shall be awarded by the arbitrator to the
prevailing party pursuant to Section 4.4(h) below.
     (d) The arbitration shall be governed by the Federal Arbitration Act, 9
U.S.C. §§ 1-16 and judgment upon the award rendered by the arbitrator may be
entered by any court having jurisdiction thereof. The arbitrator shall not have
the right to award speculative damages or punitive damages to either party
except as expressly permitted by statute (notwithstanding this provision by
which both parties hereto waive the right to such damages) and shall not have
the power to amend this Plan. The arbitrator shall be required to follow
applicable law. The place of arbitration shall be Bethesda, Maryland. Any
application to enforce or set aside the arbitration award shall be filed in a
state or federal court located in Maryland.

8



--------------------------------------------------------------------------------



 



     (e) Any demand for arbitration must be made or any other proceeding filed
within six (6) months after the date of the Committee’s decision on review
pursuant to Section 4.3.
     (f) Notwithstanding the foregoing provisions of this Section, an action to
enforce the Plan shall be filed within eighteen (18) months after the party
seeking relief had actual or constructive knowledge of the alleged violation of
the Plan in question or any party shall be able to seek immediate, temporary, or
preliminary injunctive or equitable relief from a court of law or equity if, in
its judgment, such relief is necessary to avoid irreparable damage. To the
extent that any party wishes to seek such relief from a court, the parties agree
to the following with respect to the location of such actions. Such actions
brought by the Participant shall be brought in a state or federal court located
in Maryland. Such actions brought by the Company shall be brought in a state or
federal court located in Maryland; the Participant’s state of residency; or any
other forum in which the Participant is subject to personal jurisdiction. The
Participant specifically consents to personal jurisdiction in the State of
Maryland for such purposes.
     (g) IF FOR ANY REASON THIS ARBITRATION CLAUSE BECOMES NOT APPLICABLE, THEN
EACH PARTY, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY AS TO ANY ISSUE RELATING HERETO IN
ANY ACTION, PROCEEDING, OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS PLAN
OR ANY OTHER MATTER INVOLVING THE PARTIES HERETO.
     (h) In the event of any contest arising under or in connection with this
Plan, the arbitrator or court, as applicable, shall award the prevailing party
attorneys’ fees and costs to the extent permitted by applicable law.
ARTICLE 5
ADMINISTRATION
     5.1 Committee. The USEC Inc. Benefit Plan Administrative Committee (the
“Committee”) shall administer this Plan. Members of the Committee may but need
not be employees of the Company and may but need not be Participants in the
Plan, but a member of the Committee who is a Participant shall not vote or act
upon any matter which relates solely to such member as a Participant. All
decisions of the Committee shall be by a vote or written evidence of intention
of the majority of its members and all decisions of the Committee shall be final
and binding except as provided in Section 4.4(a).
     5.2 Duties. The Committee shall have the power and duty in its sole and
absolute discretion to do all things necessary or convenient to effect the
intent and purposes of the Plan, whether or not such powers and duties are
specifically set forth herein, and, by way of amplification and not limitation
of the foregoing, the Committee shall have the power in its sole and absolute
discretion to:

9



--------------------------------------------------------------------------------



 



     (a) provide rules for the management, operation and administration of the
Plan, and, from time to time, amend or supplement such rules;
     (b) construe the Plan in its sole and absolute discretion to the fullest
extent permitted by law, which construction shall be final and conclusive upon
all persons except as provided in Section 4.4(a);
     (c) correct any defect, supply any omission, or reconcile any inconsistency
in the Plan in such manner and to such extent as it shall deem appropriate in
its sole discretion to carry the same into effect;
     (d) make all determinations relevant to a Participant’s eligibility for
benefits under the Plan, including determinations as to Separation from Service,
Cause, and the Participant’s compliance or not with Sections 3.6, 3.7, 3.8 and
3.10 of the Plan;
     (e) to enforce the Plan in accordance with its terms and the Committee’s
construction of the Plan as provided in Section 5.2(b) above;
     (f) do all other acts and things necessary or proper in its judgment to
carry out the purposes of the Plan in accordance with its terms and intent.
     5.3 Binding Authority. The decisions of the Committee or its duly
authorized delegate within the powers conferred by the Plan shall be final and
conclusive for all purposes of the Plan, and shall not be subject to any appeal
or review other than pursuant to Article 4.
     5.4 Exculpation. No member of the Committee nor any delegate of the
Committee serving as Plan Administrator nor any other officer or employee of the
Company acting on behalf of the Company with respect to this Plan shall be
directly or indirectly responsible or otherwise liable by reason of any action
or default as a member of that Committee, Plan Administrator or other officer or
employee of the Company acting on behalf of the Company with respect to this
Plan, or by reason of the exercise of or failure to exercise any power or
discretion as such person, except for any action, default, exercise or failure
to exercise resulting from such person’s gross negligence or willful misconduct.
No member of the Committee shall be liable in any way for the acts or defaults
of any other member of the Committee, or any of its advisors, agents or
representatives.
     5.5 Indemnification. The Company shall indemnify and hold harmless each
member of the Committee, any delegate of the Committee serving as Plan
Administrator, and each other officer or employee of the Company acting on
behalf of the Company with respect to this Plan, against any and all expenses
and liabilities arising out of his or her own membership on the Committee,
service as Plan Administrator, or other actions respecting this Plan on behalf
of the Company, except for expenses and liabilities arising out of such person’s
gross negligence or willful misconduct. A person indemnified under this Section
who seeks indemnification hereunder (“Indemnitee”) shall tender to the Company a
request that the Company defend any claim with respect to which the Indemnitee
seeks indemnification under this Section and shall fully cooperate with the
Company in the defense of such claim. If the Company shall fail to timely assume
the defense of such claim then the Indemnitee may control the defense of such
claim. However, no settlement of any claim otherwise indemnified under this
Section shall be subject to indemnity hereunder unless the Company consents in
writing to such settlement.

10



--------------------------------------------------------------------------------



 



ARTICLE 6
GENERAL PROVISIONS
     6.1 No Property Interest. The Plan is unfunded. Severance pay shall be paid
exclusively from the general assets of the Company and any liability of the
Company to any person with respect to benefits payable under the Plan shall give
rise solely to a claim as an unsecured creditor against the general assets of
the Company. Any Participant who may have or claim any interest in or right to
any compensation, payment or benefit payable hereunder, shall rely solely upon
the unsecured promise of the Company for the payment thereof, and nothing herein
contained shall be construed to give to or vest in the Participant or any other
person now or at any time in the future, any right, title, interest or claim in
or to any specific asset, fund, reserve, account, insurance or annuity policy or
contract, or other property of any kind whatsoever owned by the Company, or in
which the Company may have any right, title or interest now or at any time in
the future.
     6.2 Other Rights. Except as provided in Sections 3.2(a), 3.7 and 6.8, the
Plan shall not affect or impair the rights or obligations of the Company or a
Participant under any other written plan, contract, arrangement, or pension,
profit sharing or other compensation plan, including, but not limited to, any
acceleration of vesting of any stock options, restricted stock or other equity
awards under the Equity Incentive Plan upon termination of employment in
accordance with the terms of the applicable award agreements governing such
awards or the entitlement of any Participant to any award to which such
Participant is otherwise entitled upon termination of employment pursuant to the
terms of the Executive Incentive Plan under the Equity Incentive Plan, as may be
amended from time to time or any successor plan or program.
     6.3 Amendment or Termination. The Board of Directors or the Compensation
Committee of the Board of Directors may unilaterally amend, alter, suspend,
discontinue or terminate the Plan at any time; provided, however, that no such
amendment, alteration, suspension, discontinuance, or termination shall
adversely affect the rights of any Participant who has incurred an Eligible
Separation from Service on or prior to the date of the amendment or termination
unless: (i) the affected Participant approves such amendment in writing, or
(ii) the amendment is required (as determined by the Committee) by law
(including any provision of the Code) whether such requirement impacts the
Company or any Participant. Amendment or termination of the Plan shall not
accelerate (or defer) the time of any payment under the Plan that is deferred
compensation subject to Section 409A of the Code if such acceleration (or
deferral) would subject such deferred compensation to additional tax or
penalties under Section 409A.
     6.4 Severability. If any term or condition of the Plan shall be invalid or
unenforceable to any extent or in any application, then the remainder of the
Plan, with the exception of such invalid or unenforceable provision, shall not
be affected thereby and shall continue in effect and application to its fullest
extent. If, however, the Committee determines in its sole discretion that any
term or condition of the Plan which is invalid or unenforceable is material to
the interests of the Company, the Committee may declare the Plan null and void
in its entirety.

11



--------------------------------------------------------------------------------



 



     6.5 No Employment Rights. Neither the establishment of the Plan, any
provisions of the Plan, nor any action of the Committee shall be held or
construed to confer upon any employee the right to a continuation of employment
by the Company. The Company reserves the right to dismiss any employee, or
otherwise deal with any employee to the same extent as though the Plan had not
been adopted.
     6.6 Transferability of Rights. The Company shall have the right to transfer
all of its obligations under the Plan with respect to one or more Participants
without the consent of any Participant. No Participant or spouse of a
Participant shall have any right to commute, encumber, transfer or otherwise
dispose of or alienate any present or future right or expectancy which the
Participant or such spouse may have at any time to receive payments of benefits
hereunder, which benefits and the right thereto are expressly declared to be
non-assignable and nontransferable, except to the extent required by law. Any
attempt to transfer or assign a benefit, or any rights granted hereunder, by a
Participant or the spouse of a Participant shall, in the sole discretion of the
Committee (after consideration of such facts as it deems pertinent), be grounds
for terminating any rights of the Participant or his or her spouse to any
portion of the Plan benefits not previously paid.
     6.7 Beneficiary. Any payment due under this Plan after the death of the
Participant shall be paid to such person or persons, jointly or successively, as
the Participant may designate, in writing filed by Participant with the
Committee during the Participant’s lifetime in a form acceptable to the
Committee, which the Participant may change without the consent of any
beneficiary by filing a new designation of beneficiary in like manner. If no
designation of beneficiary is on file with the Committee or no designated
beneficiary is living or in existence upon the death of the Participant, such
payments shall be made to the surviving spouse of the Participant, if any, or if
none to the Participant’s estate. Any Severance Pay payable after the death of a
Participant shall be accelerated and paid in a single lump sum to the
Participant’s designated beneficiary.
     6.8 Entire Document. The Plan as set forth herein, supersedes any and all
prior practices, understandings, agreements, descriptions or other non-written
arrangements respecting severance, except for written employment or severance
contracts signed by the Company with individuals other than Participants.
     6.9 Plan Year. The fiscal records of the Plan shall be kept on the basis of
a plan year which is the calendar year.
     6.10 Governing Law. This is an employee benefit plan subject to ERISA and
shall be governed by and construed in accordance with ERISA and, to the extent
applicable and not preempted by ERISA, the law of the State of Maryland
applicable to contracts made and to be performed entirely within that State,
without regard to its conflict of law principal.
ARTICLE 7
DEFINITIONS
     7.1 Definitions. The following words and phrases as used herein shall have
the following meanings, unless a different meaning is required by the context:

12



--------------------------------------------------------------------------------



 



          7.1.1 “Annual Incentive Program” means the USEC Inc. Annual Incentive
Program under the Equity Incentive Plan, as may be amended from time to time or
any successor plan or program.
          7.1.2 “Board of Directors” means the Board of Directors of the
Company.
          7.1.3 “Cause”, unless otherwise defined for purposes of termination of
employment in a written employment agreement between the Company and the
Participant, shall mean any act or failure to act on the part of the Participant
which constitutes:
     (i) fraud, embezzlement, theft or dishonesty against the Company;
     (ii) material violation of law in connection with or in the course of the
Participant’s duties or employment with the Company,
     (iii) commission of any felony or crime involving moral turpitude;
     (iv) any violation of Section 3.6 of the Plan;
     (v) any other material breach of the terms and conditions of employment;
     (vi) material breach of any written employment policy of the Company;
     (vii) conduct which tends to bring the Company into substantial public
disgrace or disrepute; or
     (viii) the Participant’s failure to promptly and adequately perform the
duties assigned to the Participant by the Company, such performance to be judged
in good faith at the discretion of the Company.
          7.1.4 “Code” means the Internal Revenue Code of 1986, as amended from
time to time.
          7.1.5 “Disability” means a mental or physical condition which renders
the Participant unable or incompetent, with reasonable accommodation, to carry
out the material job responsibilities which such Participant held or the
material duties to which the Participant was assigned at the time the Disability
was incurred, which has continued for at least six months.
          7.1.6 “Equity Incentive Plan” means the USEC Inc. 1999 Equity
Incentive Plan, as may be amended from time to time or any successor plan.
          7.1.7 “Executive” means any person employed by the Company in a
position of Vice President or Senior Vice President, and any other key executive
of the Company employed in a position below that of Vice President whom the
Chief Executive Officer of the Company expressly determines shall be eligible to
be a Participant in this Plan.
          7.1.8 “Final Average Bonus” means the average of the three most recent
annual bonuses paid to the Participant prior to the date of termination, whether
such annual bonuses are paid in the form of cash or in grants of restricted
common stock of the Company or restricted

13



--------------------------------------------------------------------------------



 



stock units under the Annual Incentive Program (which, under the Annual
Incentive Program, generally vests one (1) year after the date of grant);
provided, however, that (i) any annual bonus paid to the Participant that was
pro-rated or otherwise adjusted because the Participant was not employed by the
Company during the entire period to which such bonus related shall be annualized
for purposes of the calculation of the Participant’s Final Average Bonus; (ii)
if the Participant has experienced a change in position that has affected the
Participant’s annual bonus opportunity (whether or not such change in position
is accompanied by a change in title), any annual bonus paid to the Participant
with respect to a period prior to such change in position shall not be included
in the calculation of the Participant’s Final Average Bonus; (iii) if the
Participant shall not have been paid at least three annual bonuses prior to the
date of termination that are includable in the calculation of the Participant’s
Final Average Bonus, then the Participant’s Final Average Bonus shall be an
amount equal to the average of such lesser number of annual bonuses (or, if just
one annual bonus, an amount equal to such bonus); and (iv) if the Participant
shall not have been paid at least one annual bonus prior to the date of
termination that is includable in the calculation of the Participant’s Final
Average Bonus, the Participant’s Final Average Bonus shall be an amount equal to
the Participant’s annual target bonus as in effect on the date of termination.
Final Average Bonus shall not include any amount of cash or equity paid or
granted as part of any long term incentive plan or program that the Company in
its sole discretion may elect to maintain from time to time.
          7.1.9 “Final Eligible Compensation” means the sum of the Participant’s
Final Salary and Final Average Bonus.
          7.1.10 “Final Salary” means the Participant’s annual base salary as in
effect on the date of termination.
          7.1.11 “Participant” means any Executive who is eligible to
participate in the Plan and has become a Participant in accordance with
Section 2.1, and has not had such participation terminated pursuant to
Section 2.2.
          7.1.12 “Prorated Performance Bonus” means the award to which the
Participant would have been entitled under the Annual Incentive Program at the
end of the then current performance period based on actual performance during
the performance period, prorated by multiplying such award by a fraction, the
numerator of which is the number of days during the performance period that the
Participant is employed by the Company and the denominator of which is 365.
          7.1.13 “Separation from Service” means a termination of the
Participant’s employment with the Company which constitutes a “separation from
service” within the meaning of Section 409A(a)(2)(A)(i) of the Code.
Notwithstanding the preceding sentence a Separation from Service shall not
include the disposition by the Company of the subsidiary or affiliate which
employs the Participant if such employing subsidiary or affiliate adopts this
Plan and continues (by assignment or otherwise) to be the employer of the
Participant.

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF The Company has caused this Plan document to be executed
on its behalf by an authorized officer this 1st day of August, 2008.

            USEC INC.
      By:   /s/ W. Lance Wright         Senior Vice President, Human Resources 
      and Administration   

15



--------------------------------------------------------------------------------



 



         

EXHIBIT A
WAIVER AND RELEASE
     This is a Waiver and Release (“Release”) between                     
(“Executive”) and USEC Inc. (the “Company”). The Company and the Executive agree
that they have entered into this Release voluntarily, and that it is intended to
be a legally binding commitment between them.
     1. In consideration for the promises made herein by the Executive, the
Company agrees as follows:
     (a) Severance Pay. The Company will pay to the Executive severance payments
in the amount set forth in the USEC Inc. Executive Severance Plan (the
“Severance Plan”). The Company will also pay Executive accrued but unused
vacation pay in the amount of $                     representing            days
of accrued but unused vacation.
     (b) Other Benefits. The Executive will be eligible to receive other
benefits as described in the Severance Plan.
     (c) Unemployment Compensation. The Company will not contest the decision of
the appropriate regulatory commission regarding unemployment compensation that
may be due to the Executive.
     2. In consideration for and contingent upon the Executive’s right to
receive the severance pay and other benefits described in the Severance Plan and
this Release, Executive hereby agrees as follows:
     (a) General Waiver and Release. Except as provided in Paragraph 2.(f)
below, Executive and any person acting through or under the Executive hereby
release, waive and forever discharge the Company, its past subsidiaries and its
past and present affiliates, and their respective successors and assigns, and
their respective present or past officers, trustees, directors, shareholders,
executives and agents of each of them, from any and all claims, demands,
actions, liabilities and other claims for relief and remuneration whatsoever
(including without limitation attorneys’ fees and expenses), whether known or
unknown, absolute, contingent or otherwise (each, a “Claim”), arising or which
could have arisen up to and including the date of his execution of this Release,
including without limitation those arising out of or relating to Executive’s
employment or cessation and termination of employment, or any other written or
oral agreement, any change in Executive’s employment status, any benefits or
compensation, any tortious injury, breach of contract, wrongful discharge
(including any Claim for constructive discharge), infliction of emotional
distress, slander, libel or defamation of character, and any Claims arising
under the United States Constitution, the Maryland Constitution, Title VII of
the Civil Rights Act of 1964 (as amended by the Civil Rights Act of 1991), the
Americans With Disabilities Act, the Rehabilitation Act of 1973, the Fair Labor
Standards Act, the Family and Medical Leave Act, the National Labor Relations
Act, the Labor-Management Relations Act, the Equal Pay Act, the Older Workers
Benefits

1



--------------------------------------------------------------------------------



 



Protection Act, the Workers Retraining and Notification Act, the Age
Discrimination in Employment Act, the Employee Retirement Income Security Act of
1974, Section 211 of the Energy Reorganization Act of 1974, the Maryland Human
Rights Act, or any other federal, state or local statute, law, ordinance,
regulation, rule or executive order, any tort or contract claims, and any of the
claims, matters and issues which could have been asserted by Executive against
the Company or its subsidiaries and affiliates in any legal, administrative or
other proceeding. Executive agrees that if any action is brought in his or her
name before any court or administrative body, Executive will not accept any
payment of monies in connection therewith.
     (b) Miscellaneous. Executive agrees that this Release specifies payment
from the Company to himself or herself, the total of which meets or exceeds any
and all funds due him or her by the Company, and that he or she will not seek to
obtain any additional funds from the Company with the exception of
non-reimbursed business expenses. (This covenant does not preclude the Executive
from seeking workers compensation, unemployment compensation, or benefit
payments from Company’s insurance carriers that could be due him or her.)
     (c) Non-Competition, Non-Solicitation and Confidential Information.
Executive warrants that Executive has, and will continue to comply fully with
the requirements of the Severance Plan.
     (d) THE COMPANY AND THE EXECUTIVE AGREE THAT THE SEVERANCE PAY AND BENEFITS
DESCRIBED IN THIS RELEASE AND THE SEVERANCE PLAN ARE CONTINGENT UPON THE
EXECUTIVE SIGNING THIS RELEASE. THE EXECUTIVE FURTHER UNDERSTANDS AND AGREES
THAT IN SIGNING THIS RELEASE, EXECUTIVE IS RELEASING POTENTIAL LEGAL CLAIMS
AGAINST THE COMPANY. THE EXECUTIVE UNDERSTANDS AND AGREES THAT IF HE OR SHE
DECIDES NOT TO SIGN THIS RELEASE, OR IF HE OR SHE REVOKES THIS RELEASE, THAT HE
OR SHE WILL IMMEDIATELY REFUND TO THE COMPANY ANY AND ALL SEVERANCE PAYMENTS AND
OTHER BENEFITS HE OR SHE MAY HAVE ALREADY RECEIVED.
     (e) The waiver contained in Section 2(a) above does not apply to any Claims
with respect to:
     (i) Any claims under employee benefit plans subject to the Employee
Retirement Income Security Act of 1974 (“ERISA”) in accordance with the terms of
the applicable employee benefit plan,
     (ii) Any Claim under or based on a breach of this Release,
     (iii) Rights or Claims that may arise under the Age Discrimination in
Employment Act after the date that Executive signs this Release,
     (iv) Any right to indemnification or directors and officers liability
insurance coverage to which the Executive is otherwise entitled in accordance
with the Company’s certificate of incorporation or by-laws or an individual
indemnification agreement.

2



--------------------------------------------------------------------------------



 



     (f) EXECUTIVE ACKNOWLEDGES THAT HE OR SHE HAS READ AND IS VOLUNTARILY
SIGNING THIS RELEASE. EXECUTIVE ALSO ACKNOWLEDGES THAT HE OR SHE IS HEREBY
ADVISED TO CONSULT WITH AN ATTORNEY, HE OR SHE HAS BEEN GIVEN AT LEAST [45 DAYS
— if group layoff] [21 DAYS — if individual termination] TO CONSIDER THIS
RELEASE BEFORE THE DEADLINE FOR SIGNING IT, AND HE OR SHE UNDERSTANDS THAT HE OR
SHE MAY REVOKE THE RELEASE WITHIN SEVEN (7) DAYS AFTER SIGNING IT. IF NOT
REVOKED WITHIN SUCH PERIOD, THIS RELEASE WILL BECOME EFFECTIVE ON THE EIGHTH (8)
DAY AFTER IT IS SIGNED BY EXECUTIVE.
BY SIGNING BELOW, BOTH THE COMPANY AND EXECUTIVE AGREE THAT THEY UNDERSTAND AND
ACCEPT EACH PART OF THIS RELEASE.

              (Executive)    DATE
    USEC INC.

By:
 

                DATE               

3